Citation Nr: 0621752	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-02 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to separate compensable (10 percent) evaluations 
for service-connected tinnitus in each ear.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel 




INTRODUCTION

The veteran had active military service from March 1971 to 
March 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  


FINDING OF FACT

The veteran experiences recurrent bilateral tinnitus.


CONCLUSION OF LAW

The claim for separate schedular 10 percent disability 
ratings for tinnitus in each ear is without legal merit.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code 6260 (2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's representative has asserted that the veteran is 
entitled to separate 10 percent disability ratings for 
service-connected tinnitus because the veteran has tinnitus 
in each ear.  

In a January 2003 rating decision, the RO denied the 
veteran's claim for separate 10 percent ratings for tinnitus 
in each ear.  The RO concluded that under Diagnostic Code 
6260 there was no provision that allowed for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of separate ratings for tinnitus 
affecting each ear.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168 (Fed. Cir. June 19, 2006), the Federal Circuit 
reversed the Court's decision and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral.  (Since the Federal 
Circuit's decision in Smith, the Board has lifted the stay of 
adjudication of tinnitus rating cases.) 

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating of 10 percent.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's claim of entitlement to 
separate 10 percent ratings must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim based on a lack of legal merit).  

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

As noted above, the veteran's claim lacks legal merit; hence, 
the duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See e.g., Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  


ORDER

The claim of entitlement to separate compensable (10 percent) 
evaluations for service-connected tinnitus in each ear is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


